Exhibit 99.1 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) OFFICE OF UNITED STATES TRUSTEE - REGION 3 FOR THE QUARTER ENDING April 3, 2010 TABLE OF CONTENTS Statement/Report Page Number Post-Confirmation Quarterly Summary Report 2 Consolidated Balance Sheet 3 Allocation of Disbursements among Legal Entities 4 OFFICE OF THE UNITED STATES TRUSTEE - REGION 3 POST-CONFIRMATION QUARTERLY SUMMARY REPORT Debtor's Name: Hancock Fabrics, Inc. and Subsidiaries Bankruptcy Number: 07-10353 Date of Confirmation:August 1, 2008 Reporting Period (month/year):Jan 3, 2010 - April 3, 2010 (000's) Beginning Cash Balance: All receipts received by the debtor: Cash Sales: Collection of Accounts Receivable: Proceeds from Litigation (settlement or otherwise): 0 Sale of Debtor’s Assets: 7 Capital Infusion pursuant to the Plan: 0 Total of cash received: Total of cash available: Less all disbursements or payments (including payments made under the confirmed plan) made by the Debtor: Disbursements made under the plan, excluding the administrative claims of bankruptcy professionals: Disbursements made pursuant to the administrative claims of bankruptcy professionals: All other disbursements made in the ordinary course: Total Disbursements Ending Cash Balance Pursuant to 28 U.S.C. Section 1746(2), I hereby declare under penalty of perjury that the foregoing is true and correct to the best of my knowledge and belief. Date: April 21, 2010 Signature /s/ Robert W. Driskell Name/Title: Robert W. Driskell Chief Financial Officer Balance Sheet (in 000's) Oct 3, Jan 2, April 3, Assets Current assets: Cash and cash equivalents Receivables, less allowance for doubtful accounts Inventories Income taxes refundable - - - Prepaid expenses Total current assets Property and equipment, at depreciated cost Other assets Total assets Liabilities and Shareholders' Equity Liabilities not subject to compromise Accounts payable Credit facility: Revolver Credit facility: Notes Discount on Notes ) ) ) Accrued liabilities Income Tax Liability - - Other pre-petition obligations Capital Lease Obligations Postretirement benefits other than pensions Pension and SERP liabilities Other liabilities Liabilities subject to compromise Accounts payable - - - Accrued liabilities - - - Income taxes payable - - - Capital Lease Obligations - - - Postretirement benefits other than pensions - - - Pension and SERP liabilities - - - Other liabilities - - - Total liabilities Total shareholders' equity Total liabilities and shareholders' equity Allocation of Disbursements among Legal Entities For the Post-Confirmation quarterly period ending April 3, 2010 (in 000's) Case # Jan. 2, 2010 April 3, 2010 Hancock Fabrics, Inc. 07-10353 Hancock Fabrics, LLC 07-10360 Hancock Fabrics of Michigan, Inc. 07-10354 0 - HF Merchandising, Inc 07-10358 Hancockfabrics.com, Inc. 07-10357 HF Enterprises, Inc. 07-10359 27 16 HF Resources, Inc. 07-10356 27 15 Revenue allocation by entity Jan. 2, 2010 April 3, 2010 Hancock Fabrics, Inc. Hancock Fabrics, LLC Hancock Fabrics of Michigan, Inc. - - Hancockfabrics.com, Inc. Footnote: Provided for the purpose of calculating the US Trustee fees under 28 USC Section 1930 (a). Expenses were allocated to Hancock Fabrics, Inc., Hancock Fabrics, LLC, Hancock Fabrics MI, Inc., and Hancockfabrics.com, Inc. based on the revenue of the entities.The amounts for HF Merchandising, Inc., HF Enterprises, Inc. and HF Resources, Inc. were based on actual expenditures.
